Title: Virginia Delegates to Edmund Randolph, 22 November 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir,
New York Nov. 22. 1787
We do ourselves the honor to communicate to your Excellency the European intelligence which we have received to the 22d. of September by the last French packe[t.]
The Affairs of Holland were at that time in a gloomy state as they respected the Patriots, and it is to be apprehended that before this, they must have been brought to a serious issue: it appears hardly possible that the event can be any thing short of a perfect disappointment of the views of that party. The King of Prussia, urged by England, and incensed by the indignity alledged to have been offered to his Sister, has sent 30,000 Troops into these provinces. This formidable Army, Commanded by the Duke of Brunswic, made its invasion on the 15th. of September, and by the 22d. had obtained possession, against little or no opposition, of Utrecht and all the other places which had made an appearance of opposing the Stadtholder, except Amsterdam. This City is saved, for the present, by the inundation of the Country between it and the Enemy. The Patriots have no foreign Aid to expect but from France; she is by no means in a situation to engage two such powers as England & Prussia in their behalf, and a late event still adds to her embarrassments. This is a declaration of War by the Porte against Russia. As the powers now stand arranged, with a view to this War, the Parties are Turkey & France (perhaps Spain also) against Russia, the Emperor of Germany, Prussia & England: the inequality is so striking, that it would seem madness in France to proceed in it. She might plunge herself into Ruin in an attempt to support the Turks, and must still, eventually, leave them to their fate; in this State of things it might not be difficult for her to determine what conduct to observe were she left to decide intirely with a view to her own present circumstances, but it is not unlikely that the great ascendency which, one of the parties in the War, are about to possess, will excite such apprehensions in this Court, that she will not be content with barely withdrawing from it. The balance of powers, so essential to the tranquillity and safety of Europe, will be destroyed, and this she will not suffer to take place if she can by any means prevent it. Her only resort must be to such negotiations as may eventually place her in alliance with some, against others, of the powers at present concerned on the other side; the probability is, that in such event, she will be connected with the two Empires, and, consequently, be placed in the scale opposite to the Porte; in short, it must lead to an entire change of the System of Europe. In any event it appears that an extensive and bloody Continental War is inevitable, which will press hard upon the Turks, and may, eventually, drive them out of Europe.
Should the changes here suggested take place by an early period, the Patriotic Party in holland may possibly derive advantages from them. France will in every situation continue their Freind, and will not fail to exhibit proof of it whenever she can with effect.
It appears that the Emperor will carry into effect his new arrangements in Brabant; He has contrived to amuse his discontented subjects with pretended negotiations until he has established amongst them a sufficient force to compel them to compliance.
France is again in a State of tranquillity. The Parliaments have made such firm opposition against the Stamp-Act and territorial impost, that the King has suspended his efforts to carry them into effect, which is understood as an entire relinquishment. The Parliament of Paris, which was banished to Troyes, is recalled. The Provincial Assemblies are established as recommended by the Notables. Our Freind, the Marquis de la Fayette, is in Auvergne, and a principal Member in the Assembly of that province. This Nobleman is high in the estimation of his Country, and appears to be inspiring all orders of it, with those principles of liberty and equality which, though the growth of his own mind, have been confirmed in the American School. The Revenues of this Kingdom will be greatly increased by a more equal administration of the old systems than was formerly made. The property of the Nobles and Clergy, which were nearly exempted, will now be brought to Contribute to the support of the public burthens. This reform with reductions in the expenditures of the public money, it is hoped, will provide for the relief of our good Ally from the difficulties which now press her. It is much to be regretted that in this hour of her distress the American debt can not be paid.

The French Cabinet has undergone nearly an entire change. The Archbishop of Toulouse being made prime-Minister the Marechals of Castries & Segur, Ministers of the Marine & War departments have resigned. To the first the Count de la Lucerne (Brother of the late Minister in America), and to the latter Monsr. de Brienne have succeeded. The department of Controul has had a very rapid succession of Tenants. From Mr. Calonne it passed to Mr. de Fourqueux, from him to Villedeuil, & from him to Lambert who holds it at present. Great changes have also taken place in the foreign appointments. The Count de Moustier is to come to America, and the Chevalier de la lucerne, it is supposed, will go to London—& Mr. de St. Preist is sent to holland in pl[ace] of Mr. de Verac. We have the honor to be with the highest respect Your Excellencies Most Obedt. Servts.
Js. Madison JrEd. Carrington
